Wait, J.
No new or important question of law arises on this bill of exceptions. Whether the broken edgestone which caused injury to the plaintiff constituted a defect in the highway for which the city of Springfield was liable under G. L. c. 84, §§ 1, 15, was a question of fact for a jury and not one of law for the court. There was testimony from witnesses and evidence from photographs which made necessary weighing credibility and deciding between different conclusions of fact in ascertaining the state of the curbing. In such a situation, the judge was right in denying the motion that a verdict be directed for the defendant.

Exceptions overruled.